UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6510



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHARLES D. HAWKINS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-00-332, CA-02-15-AM)


Submitted:   August 26, 2002                 Decided:   October 8, 2002


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Hawkins, Appellant Pro Se. Raymond Hulser, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles D. Hawkins seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C.A. § 2255

(2000).*   We have reviewed the record and conclude on the reasoning

of the district court that Hawkins has not made a substantial

showing of the denial of a constitutional right. See United States

v. Hawkins, Nos. CR-00-332; CA-02-15-AM (E.D. Va. Mar. 12, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    See 28 U.S.C. § 2253(c) (2000).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       To the extent that Hawkins has raised new issues on appeal
that were not presented to the district court, those claims are not
properly before this court. Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993).


                                  2